Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication received February 15th, 2022.  Claims 1-33 have been canceled.  Claims 34-36, 40, 42-43, 46-48, 50-52 have been amended. Claims 34-53 have been entered and presented for examination.
Application 16/491,015 is a 371 of PCT/EP2018/057536 (03/23/2018) and 
PCT/EP2018/057536 has PRO 62/476,701 (03/24/2017).
Claim Objections
Claim 48 is objected to because of the following informalities:  the second device should be changed to a second device.  Appropriate correction is required.

Response to Arguments
Applicant argues the claimed invention is directed to a data flow and not a PDU Session.
The Examiner agrees. 
However, the claims do not recite a specific data flow or a particular data flow, therefore any data flow in the PDU session will meet the claimed invention. 
Dao et al. discloses If the duration that a PDU has no data activity is longer than the parameter Session Inactive Timer, the PDU session is considered as having no data activity (column 55, lines 45-47) and similarly if a PDU session does not have data activity for a period longer than the Session Inactivity Timer parameter, the target (R)AN 204t determines to initiate the PDU session deactivation procedure (column 57, line 24-26).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 34-36, 39-46, 48-50 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dao et al. (US 10,849,186).
Regarding claims 34, 50, Dao et al. discloses a method for a device to manage a data flow in a wireless communication system (see Title [Session Management]), the method comprising: obtaining a time period in which the data flow has been inactive (column 57, lines 15-17 [When the PDU is established, the SMF 220 sends to the (R)AN 204 a timer parameter, for example, named "Session_Inactivity_Timer", i.e., the (R)AN 204s monitors the session according to the parameter]), wherein the data flow being defined by a Quality of Service (QoS) requirement of data associated with the data flow (column 55, lines 60-62 [QoS flow]); determining, based on the time period, a release of a mapping between the data flow and a radio bearer (column 57, line 24-26 [If a PDU session does not have data activity for a period longer than the Session Inactivity Timer parameter, the target (R)AN 204t determines to initiate the PDU session deactivation procedure]).	
Regarding claim 35, Dao et al. further discloses determining to remove the data flow based on at least one of the time period and a number of data flows mapped to the radio bearer (column 57, line 24-26 [If a PDU session does not have data activity for a period longer than the Session Inactivity Timer parameter, the target (R)AN 204t determines to initiate the PDU session deactivation procedure]).
Regarding claim 36, Dao et al. further discloses wherein determining to release the at least one of the mapping and to remove the data flow comprises determining that the time period is greater than or equal to a threshold value (column 57, line 24-26 [If a PDU session does not have data activity for a period longer than the Session Inactivity Timer parameter, the target (R)AN 204t determines to initiate the PDU session deactivation procedure]).
Regarding claim 39, Dao et al. further discloses wherein the obtaining the time period comprises: determining that the data flow is inactive; starting an inactivity counter that maintains the time period in response to determining that the data flow is inactive; and obtaining the time period from the inactivity counter (column 57, line 24-26 [If a PDU session does not have data activity for a period longer than the Session Inactivity Timer parameter]).
Regarding claim 40, Dao et al. further discloses wherein the determining that the data flow is inactive comprises determining that no user data is queued for transmission at, at least one of, the device and one or more other devices (column 57, line 24-26 [If a PDU session does not have data activity for a period longer than the Session Inactivity Timer parameter; no data]).
Regarding claim 41, Dao et al. further discloses comprising obtaining one or more rules from a network node for managing the data flow (column 57, lines 15-17 [When the PDU is established, the SMF 220 sends to the (R)AN 204 a timer parameter, for example, named "Session_Inactivity_Timer"]).
	Regarding claim 42, Dao et al. further discloses determining, based on the one or more rules, to at least one of release the mapping and to remove the data flow (column 57, lines 15-17 [When the PDU is established, the SMF 220 sends to the (R)AN 204 a timer parameter, for example, named "Session_Inactivity_Timer"; remove or terminate]).
(see Figure 59 [The (R)AN 204 sends a message to UE 202 to release the RRC connection.]).
Regarding claim 44, Dao et al. further discloses providing one or more rules for managing the data flow to the UE (see Figure 59 [The (R)AN 204 sends a message to UE 202 to release the RRC connection.]).
	Regarding claim 45, Dao et al. further discloses wherein the network node is a device in a radio access network (see Figure 59 [The (R)AN 204 sends a message to UE 202 to release the RRC connection.]).
Regarding claim 46, Dao et al further discloses identifying that a User Equipment (UE) at least one of: has been or is to be handed over from a current cell to a different cell and has or is to reselect from the current cell to the different cell (column 57, lines 21-23 [The source (R)AN 204s sends the Session_Inactivity_Timer parameter and the Time of Last Data Activity parameter to the target (R)AN 204t as part of UE's PDU session context.]).
Regarding claim 48, Dao et al. further discloses based on the identifying, providing at least one of the time period, the mapping, a data flow identifier, an amount of data transferred over the data flow, a total time since the data flow was activated, one or more bit rates of the data flow, and any other characteristic of the data flow, to the second device of the wireless communication system that manages the different cell (column 57, lines 21-23 [The source (R)AN 204s sends the Session_Inactivity_Timer parameter and the Time of Last Data Activity parameter to the target (R)AN 204t as part of UE's PDU session context.]).
Regarding claim 49, Dao et al. further discloses wherein the network node is a device in a core network (see Figure 53).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dao et al. (US 10,849,186).
Regarding claim 37, Dao et al. discloses all the recited subject matter in claim 34, but does not explicitly disclose mapping the data flow to a different radio bearer based on the time period.
However, it is well known in the art to move an inactive flow to the default bearer.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to move an inactive flow to the default bearer in order to avoid unnecessary messaging to recreate the flow and bearer.
Regarding claim 37, Dao et al. discloses all the recited subject matter in claim 34, but does not explicitly disclose resuming data communication on the data flow using the different radio bearer upon the data flow becoming active.
However, it is well known in the art to restart an inactive flow on the default bearer and move the flow later on.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to move an inactive flow to the default bearer in order to avoid unnecessary messaging to recreate the flow and bearer.
	
Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dao et al. (US 10,849,186) as applied to claim 46 above, and further in view of Choi et al. (US 2008/0062911).
Regarding claim 47, Dao et al. discloses all the recited subject matter in claim 46, but does not explicitly disclose wherein the identifying comprises: receiving, from a second device in a radio access network of the wireless communication system, a request to provide one or more parameters of the data flow to a third device.
(paragraph 0007).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize a UE could indicate an intention to handover with a request.  The motivation for this is to be in line with conventional techniques in the art.  

Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dao et al. (US 10,849,186) in view of Choi et al. (US 2008/0062911)
Regarding claim 51, Dao et al. discloses a method for a device to manage a data flow in a wireless communication system (see Title [Session Management]), the method comprising: obtaining a time period in which the data flow has been inactive (column 57, lines 15-17 [When the PDU is established, the SMF 220 sends to the (R)AN 204 a timer parameter, for example, named "Session_Inactivity_Timer", i.e., the (R)AN 204s monitors the session according to the parameter]), wherein the data flow is defined by a Quality of Service (QoS) requirement of data associated with the data flow (column 55, lines 60-62 [QoS flow]); and identifying that a UE at least one of: has been or is to be handed over from a current cell to a different cell and has or is to reselect from the current cell to the different cell (column 57, lines 21-23 [The source (R)AN 204s sends the Session_Inactivity_Timer parameter and the Time of Last Data Activity parameter to the target (R)AN 204t as part of UE's PDU session context.]), and/or providing the one or more parameters of the data flow to the other device cell (column 57, lines 21-23 [The source (R)AN 204s sends the Session_Inactivity_Timer parameter and the Time of Last Data Activity parameter to the target (R)AN 204t as part of UE's PDU session context.]), the one or more provided parameters triggering determining, based on the time period, a release of a mapping between the data flow and a radio bearer (column 57, line 24-26 [If a PDU session does not have data activity for a period longer than the Session_Inactivity_Timer parameter, the target (R)AN 204t determines to initiate the PDU session deactivation procedure]).
Dao et al. discloses a handover preparation and handover execution (see Figure 53).
Dao et al. does not explicitly disclose wherein the identifying comprises: receiving, from a second device in a radio access network of the wireless communication system, a request to provide one or more parameters of the data flow to the third device.
However, Choi et al. discloses the MS requests the serving BS to approve a handoff to a target BS and, in turn, the serving BS requests the target BS to approve the handoff of the MS. The target BS determines whether to approve the handoff request according to its resource status and responds to the MS via the serving BS. If the response is approval, the serving BS transfers a context of the MS, i.e. session information and buffered data, to the target BS and reroutes the data transmission path of the MS to the target BS (paragraph 0007).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize a UE could indicate an intention to handover with a request.  The motivation for this is to be in line with conventional techniques in the art.  
	Regarding claim 52, Dao et al. further discloses wherein the third device of the wireless communication system manages the different cell cell (column 57, lines 21-23 [target (R)AN 204t]).
Regarding claim 53, Dao et al. further discloses wherein the obtaining the time period comprises: determining that the data flow is inactive; starting an inactivity counter that maintains the time period in response to determining that the data flow is inactive; and obtaining the time period (column 57, line 24-26 [If a PDU session does not have data activity for a period longer than the Session Inactivity Timer parameter]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937. The examiner can normally be reached 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465